DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 2/25/21 has been considered and entered.  Claim 4 has been added.  Claims 1-4 remain in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) or vice versa.

  
Sasaki et al. (2016/0222511) teaches an apparatus and method for forming film by a mist CVD process.  Carrier gases (2a,2b) are supplied to the atomizer (5) using flow control valves (3a,3b) to supply the carrier gas ad deliver the mist to a processing chamber (7) for deposition thereon a substrate (8) (abstract and Fig. 1).  Sasaki et al. (2016/0222511) teaches the flow rate of the carrier gas to be 0.1-20L/min [0038].  

Vaartstra et al. (6,244,575) fails to teach the carrier gas flow rate while Sasaki et al. (2016/0222511) fails to teach the carrier gas flow temperature.

It is noted that the claimed formulas 7<T+Q<67; 17<T+Q<57 and 27<T+Q<47 would be met by the disclosed carrier gas temperature (T) and flow rate (Q) for example T= 30 (lowest of preferred temperature) and .01L/min (lowest flow rate) = 30.01.
It has been well settled that overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of carrier gas temperature and/or flow rates that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715